Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. The examiner respectfully disagrees with Applicant regarding “the combination does not teach or render obvious: wherein the prescribed mapping specification maps multiple characters of the first character set onto one character of the second character set, and the second input interface is provided with labelling that maps the multiple characters of the first character set onto a respective character of the second character set in a style of a mapping table”.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The examiner contends that the support for these aspects of the claim is found in the teachings of the secondary reference, Jakobsson.  Jakobsson discloses mapping multiple characters onto one character (see Final Office Action dated 5/16/2022).  Jakobsson further discloses “the second input interface is provided with labelling that maps the multiple characters of the first character set onto a respective character of the second character set in a style of a mapping table” in the figure 1 where ‘2’ corresponds to ‘A’,’B’,’C’, 3 corresponds to ‘D’, ‘E’, ‘F’, etc. This mapping is similar to Applicant’s specification, paragraph 53, which mentions the mapping table and additionally points to interface 41 (figure 4 of Applicant’s drawings).  Figure 4 of Applicant’s drawings show a keypad in which ‘2’ corresponds to ‘A’,’B’,’C’, 3 corresponds to ‘D’, ‘E’, ‘F’, etc.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semoto (US 2017/0109508) hereafter Semoto in view of Bootstrapping Mobile PINs Using Passwords by Jakobsson et al. hereafter Jakobsson.

1. Semoto method for managing access to a device that has a first input interface and a second input interface, each for inputting a character string, the method comprising: 
generating a password having a prescribed minimum number of characters and having a measure of complexity (para 51-52; see also fig 5B, 5C and corresponding text [password must have been generated to exist]); 
generating a subpassword on the a basis of the generated password and a prescribed mapping specification, wherein the subpassword has a smaller measure of complexity than the password (para 51-52; see also fig 5B, 5C and corresponding text [subpassword is generated from password based on a prescribed mapping of first two characters in the instance of figure 5A, figure 5B provides other instances in which the mapping can take place; smaller measure of complexity is inherent with less character length]); 
enabling access to the device if a character string input via the first input interface corresponds to the password or a character string input via the second input interface corresponds to the subpassword (fig 6 and corresponding text, para 58-62); 
wherein the first input interface is for remote access and the second input interface is for exclusively local access (para 37-38, 48, two authentication routes provided by the control panel interface (local access interface) and web service interface (remote access interface);
wherein the password consists of characters of a first character set and the subpassword consists of characters of a second character set, further wherein the first character set comprises more characters than the second character set (figs 5A-5C and corresponding text [‘abc@defg’ has more characters in that character set than ‘ab’]). 
Semoto does not explicitly disclose wherein the prescribed mapping specification maps multiple characters of the first character set onto one character of the second character set, and the second input interface is provided with labelling that maps the multiple characters of the first character set onto a respective character of the second character set in a style of a mapping table. However, in an analogous art, Jakobsson discloses a method for deriving PINs from passwords including wherein the prescribed mapping specification maps multiple characters of the first character set onto one character of the second character set, and the second input interface is provided with labelling that maps the multiple characters of the first character set onto a respective character of the second character set in a style of a mapping table (figure 1 and corresponding text, To log in, the consumer would simply enter the first four characters of her password, using the numeric keypad. If a password character is “2”, “A”, “a”, “B”, “b”, “C” or “c”, then the user presses the 2-button – we are not case sensitive. A password starting with “Blu2” would correspond top the PIN 2852.).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Semota with the implementation of Jakobsson in order allow users to know their PIN by remembering their passwords (Section III. The User Perspective).

4. Semoto and Jakobsson disclose the method as claimed in one of claim 1, wherein the prescribed mapping specification takes into consideration only a selection of characters of the password, the selection being at least one character at the a beginning of the password (Semoto, figs 5A-5C and corresponding text). 

6. Semoto and Jakobsson disclose the method as claimed in claim 1, wherein the password contains upper and lowercase letters as characters, further wherein the prescribed mapping specification maps upper and lowercase letters of one same letter onto a character of the subpassword (Jakobsson, figure 1 and corresponding text). 

7. Semoto and Jakobsson disclose the method as claimed in claim 6, wherein the prescribed mapping specification maps upper- and lowercase letters of one same letter onto the corresponding letter of the subpassword (Jakobsson, figure 1 and corresponding text).  

8. Semoto and Jakobsson disclose the method as claimed in one of claim 1, wherein the first input interface is a network interface and the second input interface is a keyboard interface (Semoto, figs 3A-3B and corresponding text). 

9. Semoto and Jakobsson disclose the method as claimed in one of claim 1, wherein the first input interface and the second input interface allow access to one same function of the device for a respective pair comprising the password and the associated subpassword (Semoto, para 60). 

10. Semoto and Jakobsson disclose the method as claimed in one of claim 1, wherein the password and the subpassword are stored independently of one another, in particular in encrypted or hashed form (Semoto, para 61, figs 5A, subpassword is stored independent of password]). 

Claim 12 is similar in scope to claim 1 and is rejected under similar rationale.

13. Semoto and Jakobsson disclose the access system as claimed in claim 12, wherein the access system is configured to perform a method for managing access to the device (Semoto, para 37-38, 48).

14. Semoto and Jakobsson disclose the access system as claimed in claim 12, wherein the first input interface has a first associated memory device for storing the prescribed password and the second input interface has a second associated memory device for storing the subpassword, further wherein the first input interface and the second input interfaces are arranged so as to be physically separate from one another (Semoto, para 37-38, 48).

15. Semoto and Jakobsson disclose the access system as claimed in one of claim 12, wherein the first input interface is configured to perform the authentication using an authentication service and the second input interface is a manual interface (Semoto, para 37-38, 41, 48).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Semoto and Jakobsson as applied to claim 1 above, and further in view of Govande et al. (US 2016/0050209) hereafter Govande.
11. Semoto and Jakobsson disclose the method as claimed in one of claims 1, but does not explicitly disclose wherein a function of the device is accessed for a purpose of changing the password exclusively via the first input interface.  However, in an analogous art, Govande discloses access control based on authentication including wherein a function of the device is accessed for a purpose of changing the password exclusively via the first input interface (para 74-77 [‘for a purpose of changing the password exclusively via the first input interface’ is considered intended use; the full password will allow for changing passwords while short and intermediate can be blocked]).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Semoto and Jakobsson with the implementation of Govande in order to grant tiered access based on a length of a password (para 66).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439